DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2021 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 20-21, 23, 29-37, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 9 and 29 are currently amended to recite “…at least at temperatures below the above room temperature bonding temperature…”, thereby adding new matter. This is not found in the originally filed application nor in any of Applicant’s provisional applications. It is noted in Applicant’s remarks, p. 10, Applicant asserts a PHOSITA would simply understand this, e.g. that this would be obvious. However, what a PHOSITA would consider obvious is not the standard for new matter situations.1


Claims 9, 20-21, 23, 29-37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the coefficients of thermal expansion (CTE) in claims 9, 23, 29, and 32, it is noted the claims are still not limited to any particular materials or temperatures.  The CTE depends on the temperature, and while at room temperature one material may have a higher CTE than another, at an elevated temperature the CTE may be lower than the other material.  For example, see Pinnington, US 2011/0057165 (of record), Fig. 4, the CTE is a non-linear function of temperature for several common materials such as silicon, sapphire, and GaN, etc.  At room temperature, sapphire has a lower CTE than ZrN and equal to HfC but at higher temperatures, e.g. 500-700 K, sapphire has a higher CTE than ZrN and HfC.  Also see Haisma et al., Fig. 4, at lower temperatures silicon has a higher CTE than diamond, but at higher temperatures the CTE of diamond is higher than silicon.  Fang et al. (US 8,323,372), also shows this temperature dependence in Fig. 3.  Because Applicant’s claimed invention is drawn to bonding a stack of wafers at elevated temperatures having various CTEs and relationships thereof (i.e. greater than/less than), it is critical to know at what temperature(s) Applicant’s claimed CTEs are based on since there is a non-linear temperature dependence on CTE, and depending on the temperature, one material’s CTE may be greater than another’s while at a different temperature these may be reversed or become equal.

    PNG
    media_image1.png
    656
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    783
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    564
    758
    media_image3.png
    Greyscale

The metes and bounds are unclear because the claimed CTEs are variables that depend on a temperature that is not disclosed by Applicant.  Are the CTEs taken at 0 °C, room temperature, the first bonding temperature, the second bonding temperature, or some other temperature?  
It is noted Applicant amended to recite new matter with respect to the CTE at least at temperatures below the above room temperature bonding temperature, however this still does not require any particular temperature as the bonding temperature is unknown, the materials are unknown, and the actual temperature where the CTE is supposedly evaluated is unknown.

Allowable Subject Matter
Claims 24-28 and 38 are allowed.

Response to Arguments
Applicant’s amendments and remarks do not overcome the prior §112 rejection.  The amendments to claims 9 and 29 add new matter as discussed above. It is noted Applicant requests an interview (remarks, p. 9). Applicant is encouraged to call the Examiner at 571-272-3997 to schedule an interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 [41 USPQ2d 1961] (Fed. Cir. 1997).